Citation Nr: 0733959	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.

Service connection for bilateral hearing loss was previously 
denied in a January 1999 rating decision and service 
connection for degenerative disc disease was previously 
denied in a July 1999 rating decision.  Before the Board may 
consider the merits of the previously denied claims, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen the prior final decisions.  "[T]he 
Board does not have jurisdiction to consider a claim which 
[has been] previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find."  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claims of service connection for bilateral hearing loss and 
degenerative disc disease.  

In the December 2006 VA audiological examination, the veteran 
related a history of constant bilateral tinnitus.  This 
matter is referred to the RO for appropriate action.

In August 2007, the veteran testified at a Travel Board 
hearing.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for 
bilateral hearing loss in a January 1999 rating decision.  
The veteran was notified of the decision and of his appellate 
rights, but did not timely appeal the denial.

3.  Since the January 1999 rating decision, new and material 
evidence has been received to reopen the previously denied 
claim of service connection for bilateral hearing loss.

4.  The RO denied entitlement to service connection for 
degenerative disc disease in a July 1999 rating decision.  
The veteran was notified of the decision and of his appellate 
rights, but did not timely appeal the denial.

5.  Since the July 1999 rating decision, new and material has 
been received to reopen the veteran's previously denied claim 
of service connection for degenerative disc disease.  

6.  The veteran's degenerative disc disease is due to in-
service back injuries.  


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for bilateral hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Evidence obtained since the RO denied entitlement to 
service connection for degenerative disc disease is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Degenerative disc disease of the lumbar spine was 
incurred as a result of in-service back injuries.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision regarding the 
claim of service connection for degenerative disc disease.  
Further, any deficiency of notice or assistance regarding the 
claim of service connection for bilateral hearing loss can be 
addressed by the RO upon remand.  In addition, any error in 
the failure to provide notice regarding what constitutes new 
and material evidence sufficient to reopen the veteran's 
claims is also harmless error, as such evidence has been 
obtained to reopen both claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

New and material evidence

In January 1999, the RO denied service connection for 
bilateral hearing loss, and in July 1999 the RO denied 
service connection for degenerative disc disease.  Both 
claims were denied based upon findings that evidence did not 
show the veteran's hearing loss or back condition were caused 
by or related to his military service.  The veteran was 
advised of the denial of benefits and of his appellate 
rights, but did not appeal either decision.  As such, they 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in February 2004, the 
veteran seeks to reopen his previously denied claims of 
service connection for bilateral hearing loss and 
degenerative disc disease.  Generally, where prior RO 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claims.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral hearing loss 

At the time of the January 1999 rating decision, the evidence 
of record included the veteran's service medical records 
(SMRs) and a December 1998 VA examination.  The September 
1961 enlistment examination and the June 1962 separation 
examination were devoid of any reference to complaints or 
diagnoses of hearing impairment.  Additionally, there were no 
complaints of hearing difficulty associated with the SMRs.  

Since the January 1999 rating decision, the evidence of 
record includes a December 2006 VA audiological examination 
and a transcript of the veteran's August 2007 Travel Board 
Hearing.  

The VA audiologist indicated in her December 2006 report that 
she reviewed the veteran's medical records in conjunction 
with the examination.  The veteran related that he had the 
greatest difficulty in understanding normal conversations.  
He expressed that he was exposed to small arms and heavy 
artillery noise while in service.  The audiologist diagnosed 
the veteran as having mild to moderate to profound 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  The 
audiologist opined that the veteran's hearing loss was not at 
least as likely as not related to his service.  

The veteran credibly testified that he was exposed to 
significant noise while in service.  He noted that his 
military occupational specialty was that of a tank driver.  
The veteran testified that during training he was inside the 
tank and would hear the firing of different types of weapons 
from the tank.  Further, he asserted that when the tank was 
moving, at times his head would hit both sides of the 
internal tank compartment.  He stated that he could barely 
hear the radio communication because of the tank's noise.  
The veteran testified that he was given some protection for 
his ears, but it did not drown out all the noise so that he 
was able to make radio communications if necessary.  He 
advised that in addition to the weapons firing, the tank 
tracks would cause significant noise, especially when the 
tank sped up.  

After service, the veteran testified that he was a truck 
driver and had to undergo yearly hearing examinations and 
physicals.  He said that his hearing loss was noted every 
year, and in one instance, he was allowed to "slide" in 
after assuring the evaluator that he could hear horns 
blowing.  The veteran made a statement alluding to having 
undergone physical examinations, including hearing 
examinations, for the Department of Transportation (DOT) in 
order to keep his truck driving license current.  

The Board finds that the veteran's credible testimony 
constitutes new and material evidence.  The veteran's 
testimony is new, as the more specified details of his 
service duties and in-service noise exposure were not before 
agency decision makers when deciding the original claim, and 
it is material because it speaks to unestablished facts 
necessary to substantiate the claim-specifically, the level 
of noise exposure during service and the possibility that he 
had evidence of hearing loss soon after discharge from 
service.  Therefore, the veteran's previously denied claim of 
service connection for bilateral hearing loss is reopened.


Degenerative disc disease 

At the time of the July 1999 rating decision,  the evidence 
of record included the veteran's SMRs and his National Guard 
enlistment examinations, dated in February 1957 and February 
1960.  The enlistment examinations were devoid of any 
reference to a back condition.  The SMRs reflected two in-
service back injuries in November 1961 and January 1962.  The 
veteran's June 1962 separation examination did not list a 
back condition upon discharge.

Since the July 1999 rating decision, the evidence of record 
includes, an April 1962 newspaper photograph depicting the 
veteran in a hospital bed at Fort Irwin, private treatment 
records dated from October 1997 to January 2004, a June 2004 
VA examination report and opinion, an August 2004 opinion 
from the veteran's private physician, VA treatment records 
dated from May 2006 to June 2006, a June 2006 VA x-ray 
report, statements from two fellow service members dated in 
November 2006 and the transcript of the veteran's August 2007 
Travel Board Hearing testimony.  

The treatment records from October 1997 to January 2004 
reflect treatment for chronic lower back pain and a non-
specified osteoarthritis.  In a May 1999 treatment note, the 
physician indicated that the veteran's lower back pain and 
myalgias increased since the veteran's motor vehicle 
accident.  In December 2001, the physician assessed the 
veteran as having lumbar spondylosis and chronic pain 
syndrome and in June 2003 the physician added a diagnosis of 
moderate stenosis.  

The June 2004 VA examination and report revealed a diagnosis 
of degenerative disc disease of the lumbar spine at L5-S1.  
The examiner noted the veteran's medical history and 
progression of his back condition.  The examiner opined that 
the veteran's back condition is not at least as likely as not 
related to his in-service back injury.  In support of the 
opinion, he noted that the veteran's June 1962 separation 
examination made no mention of a back condition and the first 
evidence for treatment of the back condition occurred over 25 
years after discharge from service.  Additionally, the 
examiner referenced the veteran's private treatment record 
which revealed a motor vehicle accident and a worsening of 
the back pain in approximately 1997.  Ultimately, the 
examiner opined that the "[motor vehicle accident] and his 
occupation is likely to have contributed to his present 
diagnosis."  

In August 2004, the veteran's private treating physician 
issued an opinion regarding the veteran's current back 
condition.  He stated that the veteran "related a history of 
a number of injuries throughout his life[,] including a back 
injury sustained in the military."  When assessing whether 
this in-service back injury could have contributed to his 
degenerative disc disease, the physician opined that "over 
the years one would have to say yes."  The physician did 
note that he was unable to quantify the amount the veteran's 
in-service back injury contributed to his current condition.  

In April 2006, the veteran sought VA treatment for his 
chronic lower back pain as he was experiencing "constant 
achy sharp pain."  VA x-ray results confirmed the 
degenerative disc disease diagnosis and the veteran was 
referred for a physical therapy consultation.  The veteran 
was assessed as having chronic low back pain secondary to 
severe degenerative arthritis and degenerative disc disease.  
The physiatrist suggested the veteran partake in physical 
therapy.  The next month, the veteran sought follow up 
physical therapy treatment.  It was noted that the veteran 
has had this back pain since service in the 1960s.

The veteran submitted the statements of two fellow service 
members, both dated in November 2006, in support of his 
claim.  One fellow service member recalled that the veteran 
was involved in a tank accident, but he could not provide the 
details of it.  The other fellow service member recalled that 
the veteran experienced a "severe back injury" when he 
lifted a breach block from a tank.  He further noted that, 
"[t]he injury resulted in ruptured disks and chronic disk 
degeneration and required medical treatment and 
hospitalization at that time."  

In August 2007, the veteran credibly testified that he had 
injured his back while removing a breach block from a tank.  
He testified that he was subsequently hospitalized and 
asserted that the April 1962 newspaper clipping proves he 
experienced an injury while in service.  

The Board finds that the June 2004 VA examination and the 
August 2004 opinion letter from the veteran's private 
physician are both new and material as to reopen the 
veteran's claim.  They are new as they were not before agency 
decision makers when deciding the original claim, and they 
are material as they speak to an unestablished fact necessary 
to substantiate the claim-specifically, whether there is a 
link between the veteran's current disability and his in-
service back injuries.  Therefore, the veteran's claim of 
service connection for degenerative disc disease is reopened.  

Service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

The veteran seeks service connection for degenerative disc 
disease.  It is contended that his in-service injuries caused 
his currently diagnosed back condition.  

The veteran's service medical records note two instances 
where the veteran injured his back.  In a November 1961 SMR 
entry, the veteran was treated for a back injury due to 
lifting a small foreign car.  It was noted that the veteran 
had a "lumbar spasm and tenderness-no radiation."  In a 
January 1962 entry, it was noted that the veteran strained 
his back while lifting a breach block.  A few days after this 
treatment, the veteran was diagnosed as having a sacroiliac 
strain with intermittent lumbar muscle spasms.  The veteran's 
back injury was treated with manipulation once in January 
1962 and twice in February 1962.  In May 1962, the veteran 
again was treated for a backache.  The veteran's June 1962 
separation examination did not reference any back condition 
or injuries.  

As noted above, the veteran has been treated for his back 
injury and ultimately diagnosed as having degenerative disc 
disease.  The VA examiner found that his back disability was 
not at least as likely as not related to his in-service back 
injuries and attributed his back disability to a motor 
vehicle accident and his post-service occupation as a truck 
driver.  The veteran's private treating physician indicated 
that the veteran's past back injuries, including those 
incurred in service, contributed to his current back 
disability.  There is evidence in the SMRs indicating that 
the veteran experienced two in-service back injuries and two 
of his fellow service members recalled the veteran being 
treated for at least one of those injuries.  The Board finds 
that the differing medical opinions as to the link between 
veteran's current back condition and service are at least in 
equipoise and all reasonable doubt is resolved in favor of 
the veteran.  Therefore, service connection for degenerative 
disc disease is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative disc 
disease is reopened.  

Service connection for degenerative disc disease is granted, 
subject to the law and regulations governing monetary awards.  


REMAND

As noted, the veteran provided more specific details of his 
in-service noise exposure during his Travel Board Hearing.  
He related the extent of his noise exposure and the fact that 
the sides of his head hit the tank's "walls" while it was 
in motion.  He proffered that hearing protection was 
provided, but it only minimally blocked the noise as he was 
expected to receive radio communications.  The veteran 
maintained that it was difficult to hear the radio due to the 
tank's noise and the weapons being consistently fired.  He 
recalled doing this on a relatively daily basis and even up 
to two weeks in a row while on active duty.  

The veteran also testified that he underwent physical 
examinations to secure his license to drive trucks.  He 
alluded to having undergone physicals for the DOT, but did 
not reference whether it was a state or federal DOT.  The 
veteran testified that the issue of his hearing loss was 
raised after every physical.  There is currently no evidence 
of record of these physicals or hearing tests.  

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the veteran's claim of service connection for 
bilateral hearing loss.  The veteran has introduced new and 
material evidence in the form of detailed testimony of in-
service noise exposure and evidence of post-service hearing 
loss records.  Thus, this claim must be remanded in order to 
retrieve all outstanding treatment records, licensing 
physicals and hearing tests, and for an examination to be 
scheduled and a medical opinion obtained as to whether the 
veteran's bilateral hearing loss was related to his periods 
of active service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran submit the 
approximate dates and times of the 
veteran's post-service employment or 
licensing physicals and hearing tests.  
Request that the veteran submit the names 
and addresses, if known, of those 
performing the employment or licensing 
physicals so those records may be 
obtained.  

2.  Request and obtain any outstanding 
medical treatment records and records of 
DOT or other employment physicals, 
specifically those records including any 
audiological testing or references to any 
hearing loss, and incorporate all 
obtained records in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to VA.  
All attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of the veteran's bilateral hearing 
loss.  The veteran's claims folder should 
be made available to the examiner for 
review.  The examiner should pay specific 
attention to the testimony given at the 
veteran's August 2007 hearing regarding 
his in-service noise exposure.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
was caused by in-service noise exposure.  
All opinions expressed must be supported 
by complete rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


